DETAILED ACTION
Claims 1-3, 5, 6, 8, 9, 11-23 filed August 24th 2020 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 9, 11, 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 9, 11 recites the limitation "the first layer".  There is insufficient antecedent basis for this limitation in the claim. Claims 9 and 11 depends upon claim 1 which does not recite the first layer. The Examiner suspects that claims 9, 11 should depend from claim 8, however, clarification is needed to correct the dependency of claims 9 and 11
Claim 11 recites the limitation “the soft layer”. There is insufficient antecedent basis for this limitation in the claim. Claims 11 depends upon claim 1 which does not recite a soft layer. The Examiner 
Claim 15 recites the limitation "the resin films".  There is insufficient antecedent basis for this limitation in the claim. Claim 15 depends upon claim 1 which does not recite a resin film; Claims 8, 9 recite resin film materials and claim 14 recites layers of resin films. The Examiner suspects that claim 15 should depend from claim 14, however, clarification is needed to correct the dependency of claim 15. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 6, 11, and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US2016/0363997) in view of Keller et al. (US2018/0209562)

 	Consider claim 1 where Black teaches a virtual reality input and haptic feedback system for sensing the movement of a user's hand, comprises: a processing device having a data interface; (See Black figures 15A and paragraph 90 where Black discusses a computing device 1540 having a communication interface 1530) a wearable object for being worn on the user's hand, the wearable (See Black figure 7) a sensor system, including: at least one accelerometer is set; (See Black figure 16 and paragraph 102 where the glove controller has an accelerometer 1612) at least one flexible sensor; (See Black figure 15A and paragraph 90 where there are a plurality of flex sensors 1510) and at least one other sensor is set in anyone of the finger portion or the palm portion; (See Black figure 14 and paragraph 86 where the sensors are located on the fingers and palm) an electronic control device electrically connected to at least one of the accelerometer and at least one of the flexible sensor, and is configured to receive electrical signals from at least one accelerometer and at least one flexible sensor, convert the electrical signal into input data and transmit to the processing device through the data interface; (See Black figure 15A and paragraph 90 where the data stream processor  1520 processes the sensor data from the flex sensors and inertial sensors to identify poses, gestures, movements and transmits that data to the computing device 1540 through the communication interface) a feedback system, comprising: at least one fluid actuation device; (See Black figure 15A and paragraph 90 where there is a haptic feedback device. See Black figure 10 and paragraph 82 where an embodiment of the haptic feedback device is a plurality of microfluidic channels under the control of the microfluidic controller) at least one expandable member, the plurality of expandable members are provided on the finger portion and the palm portion; (See Black figure 10 and paragraph 82 where the filling and draining of the microfluidic channels produce tactile sensations and change the stiffness of the glove. Thus, the microfluidic channels are expanding when filled and deflating when drained.) at least one movable valve connected to the at least one fluid actuation device; (See Black figure 10 and paragraph 82 where the filling and draining of the microfluidic channels are controlled by microvalves controlled by the microfluidic controller.) and a haptic feedback device with a variable surface configured to have softness or texture of a simulated virtual surface; (See Black figure 10 and paragraph 82 where the filling and draining of the microfluidic channels produce tactile sensations and change the stiffness of the glove. See Black paragraph 57-59 where the tactile sensation is due to activity of the glove in the virtual environment) wherein the at least one expandable member is fluidly connected to the fluid actuation device for pressurizing the expandable member, the at least one movable valve keeps the expandable member airtight or depressurized, the feedback system is configured to apply or reduce pressure to at least one part of the user's hand; (See Black figure 10 and paragraph 82 where the filling and draining of the microfluidic channels produce tactile sensations and change the stiffness of the glove. Thus, the microfluidic channels are expanding to be stiff (i.e. airtight) and drained to depressurize to apply specific pressures depending upon desired tactile sensation.) wherein the fluid actuation device, the movable valve and the haptic feedback device are respectively connected to the electronic control device, (See Black figure 15A where the haptic feedback controller 1522 (electronic control device) is connected to the fluid activation device, the moveable valve and the haptic feedback device (haptic feedback device 1524)) the processing device calculates the strength and amplitude of provided feedback to each part of the user's hand from the input data, and transmits the output data to the electronic control device, the electronic control device sends a control signal to the feedback system to control the fluid actuation device and the movable valve, such that the expandable member expands under increased pressure, maintain airtightness or reduce pressure, and causes a change in the surface of the haptic feedback device, thereby providing the simulated pressure and the haptic senses of surface texture for the user's hand. (See Black figures 7, 8, 10 and paragraphs 78-80, 82 where the fluid pockets are filled to varying degrees to produce and effect of different amounts/strengths of pressure on different parts of the user’s hand. This may simulate touching different portions of a virtual object) 
	Black teaches at least one accelerometer and at least one flexible sensor, however Black does not explicitly teach at least one accelerometer is set on each finger portion and at least one flexible sensor is set on each finger, however, in the same field of endeavor of haptic gloves Keller teaches at least one accelerometer is set on each finger portion and at least one flexible sensor is set on each (See Keller paragraph 99 and figure 11 where for each finger a set of position sensors and IMUs are connected to the controller.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Black to position the accelerometer and flex sensor on each finger as taught by Keller. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to perform the modification for the advantage of/ benefit of positioning the position sensors in desired tracking locations to perform the desired tracking function. Thereby, performing a predictable modification to yield predictable results. 

 	Consider claim 2, where Black in view of Keller teaches the system according to claim 1, wherein the haptic feedback device comprises a plurality of controllable haptic feedback components. (See Black figure 10 and paragraph 82 where the filling and draining of the microfluidic channels are controlled by microvalves controlled by the microfluidic controller.) Black does not explicitly teach independently controllable however Keller teaches the limitation. (See Keller paragraph 30 discusses individually addressing one actuator.) Therefore, it would be obvious for one of ordinary skill in the art to modify the plurality of microvalves of Black such that they are independently addressable to be able to replicate the localized sensations described in Black. Thereby, performing a predictable modification to yield predictable results.

 	Consider claim 6, where Black in view of Keller teaches the system according to claim 1, wherein the haptic feedback device uses the independently controlled haptic feedback components (See Black figure 10 and paragraph 82 where the filling and draining of the microfluidic channels are controlled by microvalves controlled by the microfluidic controller.) to simulate the physical form of surfaces of the substance, when the haptic feedback device is attached to the user's finger, the haptic feedback device allows the user to perceive the surface characteristics of surfaces of the simulated substance; and (See Black paragraph 96-97 where the vibrating at the fingertips simulates textures (smoothness/ roughness) and a force feedback mechanism simulating resistance (softness/hardness))

 	Consider claim 11, where Black in view of Keller teaches the system according to claim 1, wherein the expandable member controls the expansion of the soft film of the first layer through the processor, and the expanded part generates the supporting force and the squeezing force, so that the palm portion of the user feels powerful feedback. (See Black figure 10 and paragraph 82 where the filling and draining of the microfluidic channels produce tactile sensations and change the stiffness of the glove including palm regions. Thus, the microfluidic channels are expanding when filled and deflating when drained.)

 	Consider claim 19, where Black in view of Keller teaches the system according to claim 1, however Black does not explicitly teach wherein the movable valve is in opened, partially opened, and closed state, so that the expandable member is in different pressure states to generate or maintain different feedback forces for the user's hand. However in the same field of endeavor of haptic glove configurations Keller teaches the limitation. (See Keller figure 2A, 2B and paragraph 28, 45-47 where the expandable gate is able to enter into two different states: a high pressure state and a low pressure state to control the flow rate/ fluid pressure through the channel to generate haptic feedback in a haptic glove.) Therefore, it would have been obvious for one of ordinary skill in the art that the controllable microvalves of Black may be constructed in the manner disclosed by Keller. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of using known configurations of microvalves to perform the intended function of controlling fluid pressure. 

 	Consider claim 20, where Black in view of Keller teaches the system according to claim 1, wherein the haptic feedback device is disposed inside the wearable object and is located between the user's hand and the expandable member when in use. (See Black figure 7 where the fluid channels are located in the glove such that they would be near the user’s fingers.)

 	Consider claim 21, where Black in view of Keller teaches the system according to claim 1, wherein the system further comprises a sensor monitoring the local fluid pressure of the feedback system. (See Black paragraph 37, 40, 61 where the device is able to measure the pressures sensed which include the pressures exerted on that portion of the user’s hand, thus monitoring the local fluid pressure of the feedback) 

 	Consider claim 22, where Black in view of Keller teaches the system according to claim 1, wherein the wearable object is a soft glove. (See figure 4a and paragraphs 4, 64 where Black discusses a fabric glove, thus a soft glove) 

 	Consider claim 23, where Black teaches a method for sensing the movement of a user's hand and inputting movement data to virtual reality, comprises the following steps: providing a system according to anyone of the above claims comprising a processing device having a data interface; (See Black figures 15A and paragraph 90 where Black discusses a computing device 1540 having a communication interface 1530) a wearable object comprising a finger portion and a palm portion; (See Black figure 7)  a sensor system comprising at least one accelerometer is set, (See Black figure 16 and paragraph 102 where the glove controller has an accelerometer 1612) at least one flexible sensor is set (See Black figure 15A and paragraph 90 where there are a plurality of flex sensors 1510) and at least (See Black figure 14 and paragraph 86 where the sensors are located on the fingers and palm) an electronic control device electrically connected to at least one of the accelerometer and at least one of the flexible sensor; (See Black figure 15A and paragraph 90 where the data stream processor  1520 processes the sensor data from the flex sensors and inertial sensors to identify poses, gestures, movements and transmits that data to the computing device 1540 through the communication interface) a feedback system comprising at least one fluid actuation device, at least one expandable member, at least one movable valve connected to the at least one fluid actuation device, See Black figure 15A and paragraph 90 where there is a haptic feedback device. See Black figure 10 and paragraph 82 where an embodiment of the haptic feedback device is a plurality of microfluidic channels under the control of the microfluidic controller) a haptic feedback device with a variable surface configured to have softness or texture of a simulated virtual surface; (See Black figure 10 and paragraph 82 where the filling and draining of the microfluidic channels produce tactile sensations and change the stiffness of the glove. See Black paragraph 57-59 where the tactile sensation is due to activity of the glove in the virtual environment) receiving the user's hand into the wearable object; the sensor system collecting the related signals based on the movement of the user's hand and transmitting to the electronic control device; the electronic control device converting the electrical signal into action data and transmitting to the processing device; the processing device analyzing parameters of the action data, calculating relevant feedback force data, and transmitting to the electronic control device; (See Black figure 15A and paragraph 90 where the data stream processor  1520 processes the sensor data from the flex sensors and inertial sensors to identify poses, gestures, movements and transmits that data to the computing device 1540 through the communication interface)  the electronic control device controlling the feedback system through the feedback force data and providing a corresponding feedback force to the user's hand through the feedback system to simulate the reaction force of holding the simulated object  (See Black figures 7, 8, 10 and paragraphs 78-80, 82 where the fluid pockets are filled to varying degrees to produce and effect of different amounts/strengths of pressure on different parts of the user’s hand. This may simulate touching different portions of a virtual object)
	Black teaches at least one accelerometer and at least one flexible sensor, however Black does not explicitly teach at least one accelerometer is set on each finger portion and at least one flexible sensor is set on each finger, however, in the same field of endeavor of haptic gloves Keller teaches at least one accelerometer is set on each finger portion and at least one flexible sensor is set on each finger. (See Keller paragraph 99 and figure 11 where for each finger a set of position sensors and IMUs are connected to the controller.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Black to position the accelerometer and flex sensor on each finger as taught by Keller. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to perform the modification for the advantage of/ benefit of positioning the position sensors in desired tracking locations to perform the desired tracking function. Thereby, performing a predictable modification to yield predictable results. 

Claim 3, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black in view of Keller as applied to claim 1 above, in further view of Inganas et al. (US2007/0054270)

 	Consider claim 3, where Black in view of Keller teaches the system according to claim 2, wherein the haptic feedback components are arranged in a matrix structure, each of the haptic feedback (See Black figure 9 and paragraph 81 where the fluid channels are arranged in a fluid channel matrix according to signal from electromagnets, thus current applied to magnets) and the haptic feedback components are controlled by the electronic control device; (See Black figure 10 and paragraph 82 where the filling and draining of the microfluidic channels are controlled by microvalves controlled by the microfluidic controller.) 
 	Black teaches haptic feedback components, however Black does not explicitly teach wherein the haptic feedback components comprise a compound containing starch solvent and silicone gel. However, in the analogous field of endeavor of microfluidic channels Inganas teaches a compound containing starch solvent and silicone. (See Inganas paragraph 88 where the base material of a solid phase material in a microchannel may comprise silicone rubber and biopolymers with a carbohydrate structure e.g. starch.) Therefore, it would have been obvious for one of ordinary skill in the art to recognize that the microfluid channels of Black would use conventional microfluid compounds such as starch and silicone as taught by Inganas. Thereby, performing a predictable modification to yield predictable results.

 	Consider claim 12, where Black teaches the system according to claim 1, wherein the haptic feedback device is an electro-variable film simulating the shape and texture, (See Black figure 9 and paragraph 81 where the fluid channels are arranged in a fluid channel matrix according to signal from electromagnets, thus changing according to the electricity applied to magnets), however Black does not explicitly teach the electro-variable film is a gel state fluid composed of polymer, amylose particles and amylopectin particles. However, in the analogous field of microfluidic channels Inganas teaches the limitation. (See Inganas paragraph 88 where the base material of a solid phase material in a microchannel may comprise silicone rubber and biopolymers with a carbohydrate structure e.g. starch.) Therefore, it would have been obvious for one of ordinary skill in the art to recognize that the 
	Official notice is taken of the fact that it is notoriously old and well known in the starch art to modify the parameters of polysaccharide components to include amylose and amylopectin during the course of routine optimization/experimentation. It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have had substituted amylose and amylopectin for materials where polysaccharides are a suitable substitute. (See Inganas paragraph 64 where suitable polymers include polysaccharides. Those of ordinary skill in the art will recognize that amylose and amylopectin fall under the classification of polysaccharides)
 	One of ordinary skill in the art would have been motivated to have had performed the substitution since such a range, absent any criticality (i.e., unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routine skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955). Moreover, in the absence of any criticality (i.e., unobvious and/ or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)

Claim 5, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black in view of Keller as applied to claim 1 above, in further view of Battlogg et al. (US2012/0313020)

 	Consider claim 5, where Black in view of Keller teaches the system according to claim 1, wherein the haptic feedback components are driven by the electronic control device in a control signal manner to produce different degrees of softness or hardness. (See Black figure 10 and paragraph 82 where the filling and draining of the microfluidic channels are controlled by microvalves controlled by the microfluidic controller. See Black paragraph 96-97 where the vibrating at the fingertips simulates textures (smoothness/ roughness) and a force feedback mechanism simulating resistance (softness/hardness)) 
Black teaches control signals, however Black does not explicitly teach in a pulse width modulation manner. However, in an analogous field of endeavor of valves for magnetorheological liquids (such as the ferromagnetic liquid present in Black) Battlogg teaches in a pulse width modulation manner. (See Battlogg paragraph 131 where the pulse duration controls the strength of magnetization.) Therefore, it would have been obvious for one of ordinary skill in the art that the microvalves to control movement of a ferromagnetic fluid would be configured in the manner described by Battlogg. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of using known implementations of microvalves for ferromagnetic fluids for their intended purpose. Thereby, yielding predictable results. 

 	Consider claim 17, where Black in view of Keller teaches the system according to claim 1, wherein the movable valve is a magnetic fluid control valve, and. (See Black figure 10 and paragraph 82 where the filling and draining of the microfluidic channels are controlled by microvalves controlled by the microfluidic controller. See Black paragraph 96-97 where the vibrating at the fingertips simulates textures (smoothness/ roughness) and a force feedback mechanism simulating resistance (softness/hardness)) 
Black teaches microvalves, however Black does not explicitly teach wherein the movable valve closes its valve when energized to prevent the passage of fluid. However, in an analogous field of endeavor of valves for magnetorheological liquids (such as the ferromagnetic liquid present in Black) (See Battlogg paragraph 170-173 where a valve can create blockable pressure different from one piston side to the other can be varied via the strength of the magnetic field.) Therefore, it would have been obvious for one of ordinary skill in the art that the microvalves to control movement of a ferromagnetic fluid would be configured in the manner described by Battlogg. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of using known implementations of microvalves for ferromagnetic fluids for their intended purpose. Thereby, yielding predictable results. 

 	Consider claim 18, where Black in view of Keller teaches the system according to claim 1, however they do not explicitly teach wherein the movable valve is controlled and driven by the electronic control device in a pulse width modulation manner. However, in an analogous field of endeavor of valves for magnetorheological liquids (such as the ferromagnetic liquid present in Black) Battlogg teaches in a pulse width modulation manner. (See Battlogg paragraph 131 where the pulse duration controls the strength of magnetization.) Therefore, it would have been obvious for one of ordinary skill in the art that the microvalves to control movement of a ferromagnetic fluid would be configured in the manner described by Battlogg. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of using known implementations of microvalves for ferromagnetic fluids for their intended purpose. Thereby, yielding predictable results. 

Claim 8-9, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black in view of Keller as applied to claim 1 above, in further view of Stewart et al. (US10,474,236)

Consider claim 8, where Black in view of Keller teaches the system according to claim 1, however they do not explicitly teach wherein the expandable member comprises a first layer film and a second layer film, and wherein the first layer film and the second layer film are composed of different organic polymer plastics and resin film materials. However in the same field of endeavor Stewart teaches the limitation. (See Stewart figure 2A, 2B and col 5 line 38-col6 line 31 where Steward discusses the haptic apparatus comprising upper and lower plates 212, 214 that are immobile and polymer sheets 230 which are configured to deform due to a pressure actuator. Thus, the plates and polymer sheets are composed of different materials which encompass the group of thermoset/ thermoplastic polymers.) Therefore, it would have been obvious to one of ordinary skill in the art to modify Black to substitute the haptic actuator device with the haptic actuator device of Stewart. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of using known substitutions in the field of haptic glove constructions to yield predictable results. 
	Official notice is taken of the fact that it is notoriously old and well known in the plastics art to modify the parameters of thermoplastic/thermoset polymer components to include the narrower subset of organic polymer plastics and resin film materials during the course of routine optimization/experimentation. It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have had substituted thermoset/ thermoplastic polymers for materials where organic plastic polymers and resin film materials are a suitable substitute. 
 	One of ordinary skill in the art would have been motivated to have had performed the substitution since such a range, absent any criticality (i.e., unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routine skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955). Moreover, in the absence of any criticality In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)

 	Consider claim 9, where Black in view of Keller teaches the system according to claim 1, however they do not explicitly teach wherein the first layer is an expandable soft film composed of resin film materials, and wherein the second layer is a non-expandable hard film composed of organic polymer plastic materials. However in the same field of endeavor Stewart teaches the limitation. (See Stewart figure 2A, 2B and col 5 line 38-col6 line 31 where Steward discusses the haptic apparatus comprising upper and lower plates 212, 214 that are immobile and polymer sheets 230 which are configured to deform due to a pressure actuator. Thus, the plates and polymer sheets are composed of different materials which encompass the group of thermoset/ thermoplastic polymers.) Therefore, it would have been obvious to one of ordinary skill in the art to modify Black to substitute the haptic actuator device with the haptic actuator device of Stewart. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of using known substitutions in the field of haptic glove constructions to yield predictable results. 
	Official notice is taken of the fact that it is notoriously old and well known in the plastics art to modify the parameters of thermoplastic/thermoset polymer components to include the narrower subset of organic polymer plastics and resin film materials during the course of routine optimization/experimentation. It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have had substituted thermoset/ thermoplastic polymers for materials where organic plastic polymers and resin film materials are a suitable substitute. 
In re Aller, 105 USPQ 233 (CCPA 1955). Moreover, in the absence of any criticality (i.e., unobvious and/ or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)

 	Consider claim 14, where Black in view of Keller teaches the system according to claim 1, wherein the electro-variable film comprises two layers of fabric films, and wherein each of the fabric films is embedded with an electrode contact plate and a region separating domain member. (See Black figure 4A and paragraphs 60-66 where there are electrode contacts 422a and 422b embedded in the two fabric layers 424a and 424b and separated by the finger region.) 
	Black teaches fabric, however Black does not explicitly teach resin films. However in the same field of endeavor Stewart teaches resin. (See Stewart figure 2A, 2B and col 5 line 38-col6 line 31 where Steward discusses the haptic apparatus comprising upper and lower plates 212, 214 that are immobile and polymer sheets 230 which are configured to deform due to a pressure actuator. Thus, the plates and polymer sheets are composed of different materials which encompass the group of thermoset/ thermoplastic polymers.) Therefore, it would have been obvious to one of ordinary skill in the art to modify Black to substitute the haptic actuator device with the haptic actuator device of Stewart. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of using known substitutions in the field of haptic glove constructions to yield predictable results. 

 	One of ordinary skill in the art would have been motivated to have had performed the substitution since such a range, absent any criticality (i.e., unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routine skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955). Moreover, in the absence of any criticality (i.e., unobvious and/ or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black in view of Keller as applied to claim 1 above, in further view of Corson et al. (US10,013,062)

 	Consider claim 16, where Black in view of Keller teaches the system according to claim 1, however they do not explicitly teach wherein the fluid actuation device is an electric air pump, and wherein the expandable member is an inflatable bladder. However, in the same field of endeavor of haptic gloves Corson teaches the limitation. (See Corson figure 2 and col 4 line 25-56 where Corson discusses a fluid transfer device that inflates a bladder with a fluid (which may be a gas such as air)) Therefore, it would have been obvious for one of ordinary skill in the art to substitute the haptic 

Allowable Subject Matter
Claims 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 13 and 15 recites an electrovariable gel that hardens upon application of a voltage. While such a material does exist (See Schwartz (US2013/0019374)), it would not have been obvious to modify Black with such a material as it is unclear that such a substitution would be appropriate. In particular, this electrovariable material may not have response time needed to appropriately generate the simulated textures required in the virtual environment, thus rendering the combination inoperable for the intended use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809.  The examiner can normally be reached on 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624